Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golsch et al. (hereafter Golsch)(US PgPub 2018/0099643).
	Regarding claim 1, Golsch discloses a method (Figures 20 and 22) comprising: communicating, by a first anchor of a first type, with a mobile electronic device (Figure 20, Elements 210, 231A and Paragraph 0188 where the mobile device communicates with the BLE sensor); determining a characteristic of the communications between the first anchor of the first type and the mobile electronic device (Figure 20, Elements 229, 231A and Paragraphs 0190 and 0198 where the RSSI of communication between the mobile device and BLE sensor is determined); selecting one or more second anchors each of a second type, the one or more second anchors each of the second type selected based on the characteristic of the communications (Figure 20, Element 231C and Paragraph 0198 where the UWB sensor is selected/activated based on BLE measurements); and determining, by each of the selected one or more second anchors each of the second type, a respective distance to the mobile electronic device (Figure 22 and Paragraphs 0190 and 0193-0198 where UWB ranging determines relative distance between the mobile device and the vehicle and welcome/approach features are activated).
	Regarding claim 2, Golsch discloses wherein selecting one or more second anchors comprises: determining that the characteristic of the communications meets a threshold, accessing a selection table stored in memory which identifies one or more second anchors related to the first anchor that has the characteristic of the communications meeting the threshold, and selecting the one or more second anchors each of the second type based on the one or more second anchors related to the first anchor that has the characteristic of the communications meeting the threshold (Figure 20, Element 229 and Paragraph 0198 where the communication gateway selects the UWB sensor to conduct ranging).
	Regarding claim 3, Golsch discloses wherein selecting one or more second anchors comprises: determining that the characteristic of the communications meets a threshold; wherein the first anchor and the one or more second anchors are mounted on a vehicle; and wherein the selected one or more second anchors are on a same side of the vehicle as the first anchor that has the characteristic of the communications meeting the threshold (Figure 20, Elements 231A, 231C and Paragraph 0198).
Regarding claim 4, Golsch discloses wherein the characteristic of communications is selected from one of a received signal strength indicator (RSSI) and a distance between the first anchor and the mobile electronic device determined based on time of flight of wireless signals exchanged between the first anchor and the mobile electronic device. (Paragraph 0198).
Regarding claim 5, Golsch discloses wherein the first anchor of the first type operates with a first radio technology and the one or more second anchors each of the second type operate with a second radio technology (Paragraph 0190).
Regarding claim 6, Golsch discloses wherein the first radio technology is Bluetooth Low Energy (BLE) and the second radio technology is ultra-wide band (UWB) technology or BLE with high accuracy distance measurement (HADM) (Paragraph 0190).
Regarding claim 7, Golsch discloses wherein selecting one or more second anchors comprises: determining that the characteristic of the communications meets a threshold; wherein the selected one or more second anchors are within a threshold distance from the first anchor that has the characteristic of the communications meeting the threshold (Figure 20, Elements 231A, 231C and Paragraph 0198 where the sensors are provided within a threshold distance of each other).
Regarding claim 8, Golsch discloses wherein selecting one or more second anchors comprises: selecting the one or more second anchors before activating any of the one or more second anchors to determine the distance to the mobile electronic device (Figure 22 and Paragraphs 0190 and 0193-0198 where UWB ranging determines relative distance between the mobile device and the vehicle and welcome/approach features are activated.  Selection of the UWB sensor occurs before activating the sensor).
System claims 9, 10, 11, 12, 13, 14, 15 and 16 are drawn to the system corresponding to the method of using same as claimed in claims 1, 2, 3, 4, 7, 5, 6 and 8, respectively.  Therefore system claims 9, 10, 11, 12, 13, 14, 15 and 16 correspond to method claims 1, 2, 3, 4, 7, 5, 6 and 8, and are rejected for the same reasons of anticipation as used above.
Regarding claim 17, Golsch discloses a system (Figure 20) comprising: a first anchor of a first type (Figure 20, Element 231A and Paragraphs 0188-0190); one or more second anchors each of a second type (Figure 20, Element 231C and Paragraphs 0188-0190); and second anchor selector (Figure 20, Element 229 and Paragraphs 0188-0190); wherein the first anchor of the first type is arranged to communicate with a mobile electronic device (Paragraph 0188), and wherein the second anchor selector is arranged to: determine a received signal strength indicator (RSSI) of the communication between the first anchor of the first type and the mobile electronic device, compare the RSSI of the first anchor of the first type to a threshold, and select at least one of the one or more second anchors each of the second type based the RSSI exceeding the threshold, the at least one of the one or more second anchors each of the second type being selected without activating any of the one or more second anchors each of the second type (Paragraphs 0190 and 0198 where the UWB ranging sensor is selected when the RSSI between the mobile device and BLE sensor is above a threshold), and wherein each of the selected at least one second anchor each of the second type is arranged to determine a respective distance to the mobile electronic device (Figure 22 and Paragraphs 0190 and 0193-0198 where UWB ranging determines relative distance between the mobile device and the vehicle and welcome/approach features are activated).
Regarding claim 18, Golsch discloses wherein the first anchor of the first type operates with Bluetooth Low Energy (BLE) radios and the one or more second anchors each of the second type operate with ultra-wide band (UWB) technology or BLE with high accuracy distance measurement (HADM) radios (Paragraph 0190).
Regarding claim 19, Golsch discloses wherein the selected at least one second anchor is within a threshold distance from the first anchor that has the RSSI meeting the threshold (Figure 20, Elements 231A, 231C and Paragraph 0198 where the sensors are provided within a threshold distance of each other).
Regarding claim 20, Golsch discloses wherein the selected at least one second anchor is on a same side of a vehicle as the first anchor that has the RSSI meeting the threshold (Figure 20, Elements 231A, 231C and Paragraph 0198).	 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/              Primary Examiner, Art Unit 2687